DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utaka et al. (2019/0357636—hereinafter, Utaka).

Regarding claim 1, Utaka discloses a fastener (fig.3) comprising: a first part (2) having at least one first fastening member having a base (12b) and a looping end (12a, fig.5-7); a first fabric having a first surface and a second surface (11), the base of the at least one first fastening member being secured to the second surface of the first fabric; and a fabric spacer (10), the first surface of the first fabric being bonded to a top surface of the fabric spacer (fig.5-7); and a second part (3) having at least one second fastening member (16) having a base (16b) and a hooking end (16a); a second fabric having (11) a first surface and a second surface, the base of the at least one second fastening member being secured to the second surface of the second fabric (fig.3, par [0024]), wherein the hooking end of the at least one second fastening member being configured to releasably engage the looping end of the at least one first fastening member to bring close together the first part and the second part of the fastener (fig.3, par [0023]).

Regarding claim 2, wherein the looping end of the at least one first fastening member is angled in respect to the base such that the looping end extends away from the second surface of the first fabric (fig.3).

Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Utaka et al. (2019/0357636—hereinafter, Utaka).
Regarding claim 4-5, Utaka does not disclose wherein the fabric spacer comprises a monofilament layer between two outer fabric layers; wherein the fabric spacer comprises a cohesive fabric.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.
Regarding claim 7, Utaka discloses par [0023] states the internal layer 11 secured between inner layer 9 and outer layer 10 by adhesive film and hot melt glue or ploy urethane reactive hot melt. But Utaka does not disclose wherein the fabric spacer comprises a water resistant finishing. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the adhesive film and/or hot melt glue is formed water resistant for the layer that also perform as the claimed invention. such modification would be considered a mere design choice involves routine skill in the art of hot melt glue or hot melt welding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Utaka et al. (2019/0357636—hereinafter, Utaka) in view of Devita et al. (2002/0068506—hereinafter, Devita).
Regarding claim 3, Utaka does not discloses wherein edges of each of the first part and the second part are ultrasonically sealed.  However, Devita teaches another similar bra system adjustable fasteners fig.1 in order to provide flexibility to a brass size in a horizontal dimension, figures and par [0009].  Furthermore, par [0035-0036] teaches how to using ultrasonically sealed on the first and second portions of the fastener.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the ultrasonically sealed on the fastener of Utaka as taught by Devita in order to provide extra stretchable for the fastener. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Utaka et al. (2019/0357636—hereinafter, Utaka) in view of Javaid et al. (2012/0142253).
Regarding claim 6, Utaka does not disclose wherein the fabric spacer comprises an anti-bacterial finishing.  However, Javaid teaches another bra system fig.1 and par p [0003] states that the garment is covered entirely in a wicking anti-microbial material to discourage bacterial growth thus decreasing risk of infection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the anti-microbial material on the layers of the fastener of Utaka as taught by Javaid on order to provide block anti-microbial on the garment thus decreasing risk of infection acting user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Utaka et al. (2019/0357636—hereinafter, Utaka) in view of Wanzenboeck et al. (8745829).
Regarding claim 8, Utaka discloses a fastener for the bra system (see the abstract); furthermore, par [0002] states that the fastener is configured to disposed on the bra system and on other article of clothing; but Utaka does not disclose wherein the first and the second parts of the fastener being concealed between an outer panel and an inner panel of the garment.  However, Wanzenboeck teaches another similar bra system (fig.1A) having a bra 11 including two cups and a left panel 12L and right panel 12R and the fastener 10 disposed between the left and right panels in order to provide the releasable and attachable for of the panels together.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the bra system having the left and right panels and the fastener disposed between the left and right panels in order to provide the releasable and attachable of the panels of bra system of Utaka as taught by Wanzenboeck.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732